Title: To Thomas Jefferson from William Stephens Smith, 22 February 1788
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
London Feby. 22d. 1788. No. 3 Adams Street Adelphi

Calculation and Business only
I have received your favour of the 2d. inst. and will attempt to explain the two articles with which I credited you in my account Current of the 3d. of Decr. ulto. The first article ammounting to Liv. 113.₶ is stated by Mr. Short in his letter of the 21. of Novr. 1787 and is composed as follows, viz.


 8 ells of double florence
at 4.₶15.
=
    38.₶ 0


 6 ditto of White
    at 4.   15

    28. 10


 2 ditto of lawn
    at 6.   5

    12. 10


 3 ditto of black lace
    at 5.   5

    15. 15


12 pairs of Gloves


    17. 10



Liv.
    112.  5


The second article amounting to 188.₶ 15 arises from a statement  of two bills dated Paris the 13th. of August: 1786. added to the ammount of the Corsetts and is Indicated thus


12 ells of lace at 6₶ livr.

72.₶ 0




5½ ditto of Cambrick
12.10
68.₶ 15
{
not stated but supposed to amount to 48


2 pr. of Stays at 24 each

48.  0




    Lr. 188.   15


The lace and Cambrick in the last article were brought by Mr. Bulfinch and the Corsetts by Franks. The whole of the other were delivered by Mr. Short to Mr. Parker, but conveyed to London by Mr. Appleton.
The 164 livr. which you paid Petit on the 2d. of October 1786. must have arisen from the 2 articles which Mr. Bulfinch brought for Mrs. Smith the one of 72 and the other of 68.15 which being added to the ammount of 4 pair of Shoes for Mrs. Adams at 6 livr. pr. pair equals Liv. 24 (and which in the note which accompanied the articles was erased and marked thus—pd.) total amount of which is Liv. 164.₶ 15. This Statement being just, our accounts will stand thus—


Cr. with Cash on ballance
£ 3.18. 7



 
Chattellux travels and Lattre’s







    
          Map  Livs  
        12.14 
    
    
        A Cloak    
        195.12. 6.
    


    11. 0
{
the livers calculated 24 to the pound Sterg.


8.12.10



    £13. 2. 5


Dr. to Cash for Small copying press and Case
    £ 5.10. 0


  to ditto Shoes not charged  for W. Short
    17. 0


to ½ doz. handkerchiefs, for ditto
    1. 1. 0


to Waistcoats and breeches paid tayloras per enclosed acct.
    7. 9. 0



    £14.17. 0


The Ballance due me if my statement and calculation is right is £1.10.7 but I must again submit the whole to your revission and correction, particularly the calculation of the Livers both in the Dr. and Cr. I shall write the circulating news on another sheet and by some other conveyance. Adieu my dear Sir. Yours sincerely,

W. S. Smith

